Citation Nr: 0432702	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-06 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as lumbosacral strain.

2.  Entitlement to service connection for residuals of a 
right hip injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for a low back disability and 
residuals of a right hip injury.

The issue of service connection for post-traumatic stress 
disorder (PTSD) was also the subject of the February 1999 
rating decision.  The RO has since granted service connection 
for PTSD in a May 2003 rating decision, and assigned a 50 
percent evaluation, thereby resolving that claim. 

In July 1999, the veteran testified before a Decision Review 
Officer sitting at the RO in St. Petersburg, Florida.  The 
transcript is associated with the claims folder and has been 
reviewed.  In December 2003, the Board remanded the case for 
further development.  The veteran was afforded a VA 
examination in April 2004 and then the case was returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A chronic low back disability, to include degenerative 
joint disease of the lumbosacral spine with osteopenia, is 
not shown to have been present during the veteran's military 
service or until many years thereafter, and is not shown to 
be related to any incident of such service. 

3.  There is no showing that the veteran currently has a 
current right hip disability that is related to service.  

CONCLUSIONS OF LAW

1.  A chronic low back disability, to include degenerative 
joint disease of the lumbosacral spine with osteopenia, was 
not incurred in or aggravated by service , and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154 (West 2002); 38 C.F.R.§§ 3.303, 
3.304(d), 3.307, 3.309 (2004).

2.  A chronic right hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 
2002); 38 C.F.R.§§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in November 2001, April 2003, May 2003, and 
April 2004, the RO advised the veteran of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
service connection claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

Rating decisions dated in February 1999, June 2002, and May 
2003, along with the March 1999 statement of the case (SOC), 
the July 1999 supplemental statement of the case (SSOC), the 
October 2000 SSOC, and the May 2003 SSOC, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his service connection claims for a low back 
disability and residuals of a right hip injury.  The May 2003 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Private medical evidence, service medical records, personnel 
records, treatment records from the VA medical facility in 
Bay Pines, records from the Vet Center, and copies from the 
Dictionary of American Naval Fighting Ships are of record.  
The veteran was afforded an examination for VA purposes in 
April 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

The veteran asserts that he injured his back and hip when he 
jumped overboard the USS Lamson in the Pacific Theater of 
Operations when such ship came under attack by a Japanese 
suicide plane.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service medical records are silent for any treatment, 
diagnosis, or complaint pertinent to the back, and there is 
no competent evidence of arthritis of the lumbar spine within 
the one-year period immediately following service.  The first 
treatment records reflecting lumbar pain are dated in October 
1978 and lumbosacral strain was diagnosed in August 1980, 
more than three decades following his discharge from service.  

The Board acknowledges that combat veterans may establish 
service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

The veteran's DD-214 indicates receipt of a Philippine 
Liberation Medal with one star, the American Area Campaign 
Medal, the Asiatic Pacific Area Campaign Medal with two 
stars, and the World War II Victory Medal.  Such medals are 
not indicative of combat, however the evidence of record does 
establish that the veteran served aboard USS Lamson, which 
sustained attacks by enemy suicide planes during the Leyte 
assault in October 1944.  Thus, for purposes of this 
analysis, the veteran's assertions that he injured his back 
and hip during combat service are accepted.  

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).  The Court of Appeals for Veterans 
Claims has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F.3d 
389, 392 (1996) (citations omitted).  The Court, in 
addressing section 1154(b), explained that the provision of 
this section "does not provide a substitute for medical 
nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of in-service 
low back and hip injuries does not establish service 
connection; entitlement to service connection also requires 
evidence of a current disability and a relationship between 
any such disability and service.  

In this case, with regard to the veteran's low back claim, 
the medical evidence confirms that the veteran has a current 
diagnosis of degenerative joint disease of the lumbosacral 
spine with osteopenia.  However, there is no medical evidence 
of a nexus between his current low back disability and 
service.  

In April 2004, the veteran presented himself for a VA 
examination.  The examiner reviewed the claims folder, noting 
that the service medical records did not show any treatment 
or diagnosis related to the veteran's lower back.  The 
examiner was unable to relate the veteran's current back 
disability to service without resorting to speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  In fact there is no competent evidence of 
record relating current back pathology to injuries incurred 
in service.  

Although the veteran contends that his current back 
disability is attributable to service, the Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

With regard to the veteran's residuals of a right hip injury, 
the veteran initially contended that had a current hip 
disability related to service.  As discussed above, the 
veteran's assertion of an in-service right hip injury is 
accepted, pursuant to 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).  However, during the veteran's most 
recent VA examination in April 2004, he essentially 
questioned why his visit included examination of his hip and 
specifically stated that any current problems with his right 
hip are not related to service.  The veteran explained that 
his right hip was used as a donor site for a bone graft 
performed in conjunction with a 1984 cervical spine surgery; 
he attributed any right hip disability to such procedure.  
Given this information, the April 2004 examiner did not 
further develop the veteran's right hip claim and did not 
provide a right hip diagnosis, if any.  

Review of the record reveals that in August 1980, the veteran 
complained twice of pain and a burning sensation in the right 
thigh which he attributed to heavy lifting a day prior.  
Assessment was probable L-5 disc syndrome with nerve 
impingement.  In February 1987, the veteran complained of 
persistent hip pain.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
However, even assuming without conceding a current right hip 
disability, and also assuming an in-service hip injury based 
on the veteran's combat status, there is no medical evidence 
relating any current hip disability to service.  The 
veteran's own statements in April 2004 relate current right 
hip problems to a post service event.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
low back disability and residuals of a right hip disability, 
therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  






ORDER

Entitlement to service connection for a low back disability, 
claimed as lumbosacral strain, is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



